OFFICE        OF THE      ATTORNEY        GENERAL         OF TEXAS
                                           AUSTIN
--=-




       Eonorrblo     Bamom Oil.8
       Comclrsioner,     Geaeral Land Ofiiao
       Awtln,    Tmxar
       Dear Mr.      aUes1




                                                           pinion     upon the
                                                              sire    to we In
                                                                opolal     fund   aooru-



                                                  Ootad   in   1931      orrem SOT
                                                  ed along the hth          bee.ee
                                                   east aide of tb   Paahandlo
                                                  the rest 8ldO or tlm sttste
                                              were   adjudged    to b looated
                                              finaldecree      of the Supreme
                                   SO Stntcr eatered        Marah lT, 1930, In
                                   tat0 of oklahom8        1. The state of


                      The Aot sete         Sorth ooaditionr   and re   letions
       whioh    rhall   govern the         #ale of suoh land,   and  Tn Seotlon
        2 provides        es r0il0mt
                         -The            of the dsaeral
                                 Coxmni,rs:oner             Land
               Offloo,      t&     Attornr7
                                       Ceaeral,   and the uovsrnor
               are herrby  designated   and ooastituted     a Spcola i
               Lax16 Board to aaoorhin     the p emOn#   lltitled
               to pumAare   said la&Ire      Said Board 18 htreb-
               authorized  to employ a6 many a8 three Qerron8,
Hon. Besoom Oiler        - Pa&r 2



     ii deemed   neo er eer    toyl88lstin asoertaln-
     fag the boas iid8 o    i almntr   of 8aId land8 a8
     8hown by the pub110 reoordr       aad under  the 1~8
     or the State  or Oklahom,       and to make ruoh
     8urve78 and l.ave8tlgatIon8      88 m87 b8 n80088ar7
     to earn   out the provl8Ions of thlr Aot, and
     laid Board 18 hereby luthorlsed to adopt luoh
     rulon re,platlonr aad form8 a8 it may deem
     erped Ient.’
            Seotlon      5,        in part,    provide8   a
             *Any olaImaat     to any portion        of raid land8
     who would havo had title          to 8~        had It been
     looated    la Oklahoma, may make applioatloa               to the
     ConmLsIoner       of the Oeaeral       Land Offloe to pur-
     ohase the land claimed.           Suoh applloatlon         8ball      *
     be aooom?enIed      by field     note8 of the treat          claimed,
     together     with a fIli*      fee of One ( 1.00) Dollar,
     6a examlar3tlon     fee of Fifteen        (.15$ 3 Cent8 per
     aore, and with suoh other           Iafonmtloa        a8 the Land
     Board may require       to be given,        Inoludlag    oer-tlfled
     ooplea of all munlmeat8          of title      under the laws
     of Oklahoma.w
            Seotloa      6 provides,
            ‘The exmiaatIoa        fees provided    for Ia SeotIon
     3 of thlr    Aot shall    be deposited      In a apeolel      fund
     to the oredIt.of       the Land Board oreeted        in Saotlon
     2 of thlr Aot, and 8eIa ftmd~ shall             be wed to
     derrajr the expense8       lnoident   to the enforcement
     of thlr    Aot.    ThIr had rhall        be dlrbursed by the
     Board with vouohera       drawn on th8 State        Treasurer
     aad rlgaed     by the Oovernor      and oouaterslgaed       by
     the Land Commll~loa8r.           Aay 81~8 remaining     la
     auoh fund after       all lxpea8es shave been pald rhall
     be tramferred       to the Pmmanent Sohool Fuad.
     The amount of mon8y aoorulng           to the State     of Texas
     for the rale      of the land a8 provided for In Seotlon
     3 hereof    ehall   be plaoed     to the credit     of the
     Pemanent     Sohool Fund.”
            The method you desire       ‘to apply in the             hendlIag
of the   exminatloa     fez8 provided     for Ia Seotlon             3 18
8tated   in your letter     a8 follows:

            “.   . .lt        Is    our   desire   to plaoe   oaoh
..“&a. “PO”“rn tiLLem - r3pe 3



        spplIoaat~8 remlttanoe of exsmlnatlon recs
        to this OfriO to the oredlt  Of th8 8ttOr7ie
        ati  appolnt~d b7 tha Spealal Lama Board, w r th
        tha Stata Treasurer,   la a 8u#pm#@ l#OOPnt
        known as a ~Speolal Iand Board 8USpen8O Aocouat *.
        Tbn upon I flat31 doterminatIoa or the amount
        duolaoh attorney for th0 8erVloe8 p%rfOrnml
        we would dlrrot   tho State Treasurer,     by a
        rouohor duly #I&aed by the Gatornor end oounter-
        Sig~iOb b7 the Land COI&S~~OYBT, to pay the r%-
        apeotlvr  sunw due oaoh attomoy,       0ttdlllmvrlse
        4ny othor 8ooottnt8 dw agalmt      Said ruad.”
             Tha I.e ialature ha8 not,    within the last two
  pears, 8peol?loa k ly approprlatsd   the epeolal  fund or%at%d
  by suOh erambatlon    fees to the purpo8es for wh1Oh they
  em authoxlzed    to b% used by iWSol% S330a.

               TIKI question   presented    18 wh%th%r or not th%
  imthod proposed     for &:sbur#In~     the fund In questlcm   IS
  in vlolatlon     or Artlole   8, Sootion    6 of th8 Texea Con-
  StitUtiOa,    whloh provide8     thatt
              "No money shall    be drmn from the Treasury
        but la pursuanoe   of spaoifio     approprIntlons      made
        by law! nor shell    any appropriation       of to:e;f   bs
        made for s loqq-     term than tm years,               "

              The QIWiOUS      opIaIoas   of thIk~~d%partment         ar%
  umnlmous    In holding    that speoial    funds,     8ubstantially
  Slmiler   in nature   to the fund provided       for by Artial%
  8330a, are rubjeot      to the     rOViSiOa8 Of Artiola 8,
  Seotloa   6 of the Comatltut s on, for the reason           that SUOh
  fnw.ls ooxmtltut%    Wmey drawn from the Treasury*               within
  the msning     of the oon8tItutIonel      provlsIoa,       and that
  suah fund8 oau only be disbursed         by speoifio       appropriation
  sffeotlve   for a tern no lone.or than tvm yeara.
              In Opinion No. o-700 of thI8 department,             ad-
  dressed  to Bonorsblr      2. H. Thornton,    Jr.,    Chair-;      Can-
  mittes  on Appropriations,      House of ~epresentatlves,          dated
  May 5, 1939, this     ruestlon   was exhsustlvely       rOVI%'2:ed with
  respeot  to a greet    nwnbe.- of spuoial funds ox-sated b
  t&e b&iSl.3tUT%,    zany Of whioh SwdS am substantial              17
  rlnilar  to the Bxemlaetloa      Fee Fuad       rovlded     la Artlal%
  S330a.   It was there      held that B #pee s ii0 appropriation
  was neoO8sar     for suoh Sp%OIal fWd8 before           they 00ula
  lo&ally  b% d I %bWS%d.
                                                                              .   42


Hon.   Besoom Ollea     - Page   4



              In OpI.aIonNo, O-320 0s this department,        dated
May 4, 1939, addrrssed       to Honorable    Jo% KunsohIk,  oom-
mI8sIon%r     of Labor,  It wa8 deoldod that a epeolal      fund
d%8i~aat%d     by the Legislature    as the State   BoIl%r In-
sp%otIon yuzkd oould not be disbursed         without a speolflo
appropriation     and that   ruoh appropriation    oould not be
lffeotlve     for mare than two years     ln the future.

             The 8-e  holding    was mad% in Opinion ~0.0-1176,
apprOV%d Auguet 23, 1939, addressed        to Honorable  Walter
C. Woodwsrd, Chelrman,      Board of Insuraaoe   Comm.l88Ioaer%,
with reepeot    to %xemlnetIon    tses ooorulng  fran Insuranae
oompanles whloh had been examined by the Board of tisur-
aaoe ConunIsoIonera.

               A oopy 0s Oplnloa NO. O-320 referred               to above
18 herewith      enoloaed.        Copies of tha other       opinions
referred     to will be mede avalleble            to you, should you
dealrs   them.      A repetition       of the argument      and oltatlon
of authorities       Inoludsd      In those oplnlons      will    not be
made here.        fn vlew of those opinions,           whloh m believe
to be oorroot,       we muat advlse         you that   the examlnstlon
fee fund in question           is State m:ney wlthln        the meaning
of Article      8, Section       6 of the Constitution,        end es there
has been no apeolflo           apgropriatlon      of suoh fund within
the last     two years,      Its dlsburaezent        In the manner you
outline    would be Illegal.
            In Conferenos     Opinion No. 3048, eddre.saed       to
Honorable   Tom C. King, State      Auditor,   It was, in etfeot,
held that   Artlolo   43e8, as amended by Chapter         242 of the
Aots of the 4206 Legislature,        does not euthorlze      the
pleolug   In e suspense    fund ln t&e State Treasury fees
suoh a8 the eramlnstlon       fees In question,    the 8tatus      Of
suoh fees not being undetermined,          and no dispute    or protest
having been made by the pertles         who paid suoh fees.        A
oopy of Opinion No, 3048 Is elao enclosed          herewith.

                For the reasons   stated,     you are advised   thst
the    method    proposed  In your letter      for the handling    Of
Hon.    Bacoom Oiler        - Peee 5



the    feea   in qucrtlon     doe8     not   oora~ly    with       the   law.

                                        Your8    very     truly
                                 ATTORNEYWIXRAL OF TEXAS



                                                 Robert        E